


Exhibit 10.1


FOURTH AMENDMENT
TO THE
PLUM CREEK PENSION PLAN


The Plum Creek Pension Plan (“Plan”), as amended and restated effective
January 1, 2012 (“2012 Restatement”), is amended as follows, pursuant to Section
12.1 of Parts A and B of the Plan, effective March 27, 2015:


1.
Section 7.1 Vesting, in Parts A and B of the Plan, are each amended by adding
the following at the end thereof:



Further notwithstanding the foregoing, each Participant who was involuntarily
terminated on or after March 27, 2015, and before March 31, 2015, due to the
Meridian, Idaho mill closure, and whose employment was not terminated for cause,
shall be 100 percent vested.


2.
Section 7.1 Vesting, in Parts A and B of the Plan, are each amended by replacing
the first sentence in the second paragraph with the following:



In addition, each Participant shall have a 100 percent vested nonforfeitable
right to his or her Accrued Benefit on the date he or she attains age 65,
provided he or she is an Employee on or after such date.


IN WITNESS WHEREOF, the Company has caused this Fourth Amendment to the Plan to
be executed on this 26th day of March, 2015.


 
 
PLUM CREEK TIMBERLANDS, L.P.


By PLUM CREEK TIMBER I, L.L.C.,
Its General Partner
 
 
 
/s/ Christine Wiltz
 
By: /s/ David W. Lambert
Witness
 
David W. Lambert
Senior Vice President and
Chief Financial Officer
 
 
 
/s/ Christine Wiltz
 
By: /s/ James A. Kraft
Witness
 
James A. Kraft
Senior Vice President General Counsel
and Corporate Secretary
 
 
 
/s/ Christine Wiltz
 
By: /s/ Barbara Crowe
Witness
 
Barbara Crowe
Vice President, Human Resources





